    Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 1 of 53






    (;+,%,7*


                                                                     


                                                                      

                               EXHIBIT G
                                 - 85 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 2 of 53




                              No. ______
                              In the
        Supreme Court of the United States
                         ________________
                         FACEBOOK, INC.,
                                            Petitioner,
                                v.
           NOAH DUGUID, individually and on behalf of
            himself and all others similarly situated,
                                            Respondent,
                               and
                  UNITED STATES OF AMERICA,
                                   Respondent-Intervenor
                        ________________
           On Petition for Writ of Certiorari to the
               United States Court of Appeals
                    for the Ninth Circuit
                       ________________
           PETITION FOR WRIT OF CERTIORARI
                     ________________
        ANDREW B. CLUBOK         PAUL D. CLEMENT
        ROMAN MARTINEZ            Counsel of Record
        SUSAN E. ENGEL           DEVIN S. ANDERSON
        SAMIR DEGER-SEN          KASDIN M. MITCHELL
        GREGORY B.               LAUREN N. BEEBE
         IN DEN BERKEN           KIRKLAND & ELLIS LLP
        LATHAM                   1301 Pennsylvania Ave., NW
         & WATKINS LLP           Washington, DC 20004
        555 Eleventh Street, NW (202) 389-5000
         Suite 1000              paul.clement@kirkland.com
        Washington, DC 20004
                        Counsel for Petitioner
        October 17, 2019




                             EXHIBIT G
                               - 86 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 3 of 53




                 QUESTIONS PRESENTED
           Congress enacted the Telephone Consumer
      Protection Act of 1991 (“TCPA”) to prohibit calls made
      to a cell phone without consent using an “automatic
      telephone dialing system” (“ATDS”). That prohibition
      exempts calls made “to collect a debt owed to or
      guaranteed by the United States” or “made for
      emergency purposes.” 47 U.S.C. §227(b)(1)(A)(iii).
      Here, Petitioner was sued for violating this
      prohibition and defended on the grounds, inter alia,
      that the prohibition unconstitutionally discriminated
      on the basis of content and that the text messages at
      issue here did not involve an ATDS. The Ninth Circuit
      agreed that the TCPA was unconstitutional, but
      denied Petitioner any relief by taking the
      extraordinary step of rewriting the TCPA to prohibit
      more speech by eliminating the government-debt-
      collection exception. To make matters worse, the
      Ninth Circuit adopted a counter-textual and
      expansive definition of an ATDS that encompasses
      any device that can store and automatically dial
      telephone numbers—even if that device cannot store
      or produce them “using a random or sequential
      number generator,” as the statutory definition
      requires, id. §227(b)(1)(A).    That holding—which
      conflicts with the Third and D.C. Circuits—sweeps
      into the TCPA’s prohibition almost any call or text
      made from any modern smartphone.
          The questions presented are:
          1. Whether the TCPA’s prohibition on calls made
      using an ATDS is an unconstitutional restriction of
      speech, and if so whether the proper remedy is to
      broaden the prohibition to abridge more speech.




                             EXHIBIT G
                               - 87 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 4 of 53




                               ii

          2. Whether the definition of ATDS in the TCPA
      encompasses any device that can “store” and
      “automatically dial” telephone numbers, even if the
      device does not “us[e] a random or sequential number
      generator.”




                           EXHIBIT G
                             - 88 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 5 of 53




                              iii

              PARTIES TO THE PROCEEDING
          Facebook, Inc. is Petitioner here and was
      Defendant-Appellee below.
          Noah Duguid, individually and on behalf of
      himself and all others similarly situated, is
      Respondent here and was Plaintiff-Appellant below.
          The United States of America is Respondent-
      Intervenor here and was Intervenor-Appellee below.




                           EXHIBIT G
                             - 89 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 6 of 53




                              iv

         CORPORATE DISCLOSURE STATEMENT
          Facebook, Inc. is a publicly traded company and
      has no parent corporation. No publicly held company
      owns 10% or more of its stock.




                           EXHIBIT G
                             - 90 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 7 of 53




                                v

        STATEMENT OF RELATED PROCEEDINGS
           Duguid v. Facebook, Inc., No. 17-15320 (9th Cir.)
      (opinion issued and judgment entered June 13, 2019;
      petition for rehearing denied Aug. 22, 2019; mandate
      issued Sept. 12, 2019).
           Duguid v. Facebook, Inc., No. 15-cv-00985-JST
      (N.D. Cal.) (order granting motion to dismiss with
      prejudice issued Feb. 16, 2017; order denying motion
      to set aside judgment issued July 24, 2017).
          There are no additional proceedings in any court
      that are directly related to this case.




                            EXHIBIT G
                              - 91 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 8 of 53




                                           vi

                         TABLE OF CONTENTS
       QUESTIONS PRESENTED........................................ i
       PARTIES TO THE PROCEEDING .......................... iii
       CORPORATE DISCLOSURE STATEMENT ........... iv
       STATEMENT OF RELATED PROCEEDINGS ........ v
       PETITION FOR WRIT OF CERTIORARI ................ 1
       OPINIONS BELOW ................................................... 3
       JURISDICTION ......................................................... 4
       CONSTITUTIONAL    AND           STATUTORY
        PROVISIONS INVOLVED...................................... 4
       STATEMENT OF THE CASE ................................... 4
            A. The Telephone Consumer Protection Act .... 4
            B. Factual Background and Proceedings
               Below............................................................. 7
       REASONS FOR GRANTING THE PETITION....... 12
       I.   The Court Should Grant Certiorari To Bring
            The Ninth Circuit In Line With This Court’s
            First Amendment Jurisprudence...................... 14
       II. The Court Should Grant Certiorari To
           Provide A Workable, Uniform Interpretation
           Of The TCPA...................................................... 23
            A. The Statutory Text Forecloses the Ninth
               Circuit’s Expansive Interpretation of an
               ATDS ........................................................... 23
            B. The Ninth Circuit’s Interpretation
               Creates a Circuit Split ............................... 29
       III. The Questions Presented Are Exceptionally
            Important And This Case Is An Ideal Vehicle . 34
       CONCLUSION ......................................................... 37




                                      EXHIBIT G
                                        - 92 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 9 of 53




                                        vii

       APPENDIX
       Appendix A
          Opinion, United States Court of Appeals for
          the Ninth Circuit, Duguid v. Facebook, Inc.,
          No. 17-15320 (Mar. 11, 2019) ...................... App-1
       Appendix B
          Order, United States Court of Appeals for the
          Ninth Circuit, Duguid v. Facebook, Inc., No.
          17-15320 (Aug. 22, 2019) ........................... App-21
       Appendix C
          Order Granting Motion to Dismiss, United
          States District Court for the Northern
          District of California, Duguid v. Facebook,
          Inc., No. 15-cv-00985-JST (Mar. 24,
          2016)........................................................... App-23
       Appendix D
          Order Granting Motion to Dismiss with
          Prejudice, United States District Court for
          the Northern District of California, Duguid v.
          Facebook, Inc., No. 15-cv-00985-JST (Feb. 16,
          2017)........................................................... App-39
       Appendix E
          Relevant Statutory Provision.................... App-53
               47 U.S.C. § 227 .................................... App-53




                                    EXHIBIT G
                                      - 93 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 10 of 53




                                         viii

                       TABLE OF AUTHORITIES
       Cases
       ACA Int’l v. FCC,
        885 F.3d 687 (D.C. Cir. 2018) ........................ passim
       Adams v. Ocwen Loan Servicing, LLC,
        366 F. Supp. 3d 1350 (S.D. Fla. 2018) .................. 33
       Adams v. Safe Home Sec. Inc.,
        2019 WL 3428776 (N.D. Tex. July 30, 2019) ........ 33
       Allan v. Pa. Higher Educ. Assistance Agency,
        2019 WL 3890214
        (W.D. Mich. Aug. 19, 2019).................................... 33
       Am. Ass’n of Political Consultants, Inc.
        v. FCC,
        923 F.3d 159 (4th Cir. 2019).................................. 20
       Ammons v. Ally Fin., Inc.,
        326 F. Supp. 3d 578 (M.D. Tenn. 2018) ................ 33
       Ark. Writers’ Project, Inc. v. Ragland,
        481 U.S. 221 (1987)................................................ 19
       Asher v. Quicken Loans, Inc.,
        2019 WL 131854 (D. Utah Jan. 8, 2019)............... 33
       Beckerman v. City of Tupelo,
        664 F.2d 502 (5th Cir. Unit A 1981) ..................... 19
       Brown v. Entm’t Merchs. Ass’n,
        564 U.S. 786 (2011)................................................ 19
       Campbell-Ewald Co. v. Gomez,
        136 S. Ct. 663 (2016)................................................ 5
       Cent. Bank of Denver, N.A.
        v. First Interstate Bank of Denver, N.A.,
        511 U.S. 164 (1994)................................................ 28




                                     EXHIBIT G
                                       - 94 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 11 of 53




                                          ix

       City of Cincinnati v. Discovery Network, Inc.,
        507 U.S. 410 (1993)................................................ 19
       City of Ladue v. Gilleo,
        512 U.S. 43 (1994).................................................. 19
       Cyan, Inc. v. Beaver Cty. Emps. Ret. Fund,
        138 S. Ct. 1061 (2018)............................................ 24
       Denova v. Ocwen Loan Servicing,
        2019 WL 4635552
        (M.D. Fla. Sept. 24, 2019)...................................... 32
       Dimmitt v. City of Clearwater,
        985 F.2d 1565 (11th Cir. 1993).............................. 19
       Dominguez ex rel. Himself v. Yahoo, Inc.,
        894 F.3d 116 (3d Cir. 2018) ............................. 29, 30
       Dominguez v. Yahoo, Inc.,
        629 F. App’x 369 (3d Cir. 2015) ............................... 5
       Duran v. La Boom Disco, Inc.,
        369 F. Supp. 3d 476 (E.D.N.Y. 2019) .................... 33
       Espejo v. Santander Consumer USA, Inc.,
        2019 WL 2450492 (N.D. Ill. June 12, 2019).......... 33
       Evans v. Pa. Higher Educ. Assistance Agency,
        2018 WL 3954761 (N.D. Ga. June 12, 2018) ........ 33
       Gadelhak v. AT&T Servs., Inc.,
        2019 WL 1429346 (N.D. Ill. Mar. 29, 2019) .......... 33
       Gerrard v. Acara Sols. Inc.,
        2019 WL 2647758
        (W.D.N.Y. June 27, 2019) ...................................... 33
       Glasser v. Hilton Grand Vacations Co., LLC.,
        341 F. Supp. 3d 1305 (M.D. Fla. 2018) ................. 33
       Gonzalez v. HOSOPO Corp.,
        371 F. Supp. 3d 26 (D. Mass. 2019) ...................... 33




                                     EXHIBIT G
                                       - 95 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 12 of 53




                                           x

       Greater New Orleans Broad. Ass’n
        v. United States,
        527 U.S. 173 (1999)................................................ 19
       Gresham v. Swanson,
        866 F.3d 853 (8th Cir. 2017).................................. 21
       Hartford Underwriters Ins. Co.
        v. Union Planters Bank, N. A.,
        530 U.S. 1 (2000).................................................... 24
       Heard v. Nationstar Mortg. LLC,
        2018 WL 4028116 (N.D. Ala. Aug. 23, 2018) ........ 33
       Honeycutt v. United States,
        137 S. Ct. 1626 (2017)............................................ 24
       Jiminez v. Credit One Bank, N.A.,
         377 F. Supp. 3d 324 (S.D.N.Y. 2019) .................... 33
       Keyes v. Ocwen Loan Servicing, LLC,
        335 F. Supp. 3d 951 (E.D. Mich. 2018) ................. 33
       Kloth-Zanard v. Bank of Am.,
        2019 WL 1922070 (D. Conn. Apr. 30, 2019) ......... 33
       Krakauer v. Dish Network, L.L.C.,
        925 F.3d 643 (4th Cir. 2019).................................... 7
       Lamie v. U.S. Trustee,
        540 U.S. 526 (2004).......................................... 23, 24
       Lord v. Kisling, Nestico & Redick, LLC,
        2018 WL 3391941
        (N.D. Ohio July 12, 2018) ...................................... 33
       Maes v. Charter Commc’n,
        345 F. Supp. 3d 1064 (W.D. Wis. 2018) ................ 33
       Marks v. Crunch San Diego, LLC,
        904 F.3d 1041 (9th Cir. 2018)........................ passim




                                     EXHIBIT G
                                       - 96 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 13 of 53




                                          xi

       Matthews v. Town of Needham,
        764 F.2d 58 (1st Cir. 1985) .................................... 19
       McCullen v. Coakley,
        573 U.S. 464 (2014)................................................ 15
       Might v. Capital One Bank (USA), N.A.,
        2019 WL 544955 (W.D. Okla. Feb. 11, 2019)........ 33
       Mims v. Arrow Fin. Servs., LLC,
        565 U.S. 368 (2012).................................................. 4
       Minneapolis Star & Tribune Co.
        v. Minn. Comm’r of Revenue,
        460 U.S. 575 (1983)................................................ 19
       Morgan v. On Deck Capital, Inc.,
        2019 WL 4093754 (W.D. Va. Aug. 29, 2019)......... 33
       Nat’l Bank of Bos. v. Bellotti,
        435 U.S. 765 (1978)................................................ 19
       Patriotic Veterans, Inc. v. Zoeller,
        845 F.3d 303 (7th Cir. 2017).................................. 21
       Perrong v. Liberty Power Corp.,
        2019 WL 4751936 (D. Del. Sept. 30, 2019) ........... 21
       Rappa v. New Castle Cty.,
        18 F.3d 1043 (3rd Cir. 1994) ........................... 19, 20
       Reed v. Town of Gilbert,
        135 S. Ct. 2218 (2015)................................ 14, 15, 18
       Roark v. Credit One Bank, N.A.,
        2018 WL 5921652 (D. Minn. Nov. 13, 2018) ... 32, 33
       Rubin v. Coors Brewing Co.,
        514 U.S. 476 (1995)................................................ 19
       Smith v. Premier Dermatology,
        2019 WL 4261245 (N.D. Ill. Sept. 9, 2019) ........... 32




                                     EXHIBIT G
                                       - 97 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 14 of 53




                                           xii

       Snow v. Gen. Elec. Co.,
        2019 WL 2500407 (E.D.N.C. June 14, 2019) .. 30, 33
       Sorrell v. IMS Health Inc.,
        564 U.S. 552 (2011)................................................ 19
       Thompson-Harbach v. USAA Fed. Sav. Bank,
        359 F. Supp. 3d 606 (N.D. Iowa 2019) .................. 33
       Willson v. City of Bel-Nor,
        924 F.3d 995 (8th Cir. 2019).................................. 19
       Constitutional Provision
       U.S. Const. amend. I ........................................ passim
       Statutes
       47 U.S.C. §151 et seq. ................................................. 4
       47 U.S.C. §227(a)(1)........................................ 5, 24, 25
       47 U.S.C. §227(b) ...................................................... 15
       47 U.S.C. §227(b)(1)(A) ................................... 1, 4, 5, 6
       47 U.S.C. §227(b)(3).................................................... 6
       Bipartisan Budget Act of 2015,
        Pub. L. No. 114-74, 129 Stat. 584 ........................... 6
       Regulation
       47 C.F.R. §64.1200(f)(4) .............................................. 6
       Other Authorities
       4 Ian Ballon, E-Commerce & Internet Law
         (2019 update) ................................................... 30, 32
       Consumer Protection: Ninth Circuit Creates
        Circuit Split on Autodialer Rule Under the
        TCPA, 31 Bus. Torts Rep. 37 (Dec. 2018) ............. 30
       Declaratory Ruling and Order, Rules and
        Regulations Implementing the TCPA Act of
        1991, 30 FCC Rcd. 7,961 (2015) ............................ 31




                                      EXHIBIT G
                                        - 98 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 15 of 53




                                          xiii

       FCC, Public Notice: Consumer and
        Governmental Affairs Bureau Seeks
        Further Comment on Interpretation of the
        TCPA in light of the Ninth Circuit’s Marks
        v. Crunch San Diego, LLC Decision (Oct. 3,
        2018), https://bit.ly/2Qso4KG ................................ 32
       H.R. Rep. No. 102-317 (1991) ..................................... 5
       Blaine C. Kimrey & Bryan K. Clark, What’s
        That Crunch-ing sound? Reason Being
        Destroyed in the Ninth Circuit, The Nat’l L.
        Rev. (Sept. 27, 2018), https://bit.ly/2lvHtAp ......... 32
       Stephen P. Mandell et al., Recent
        Developments in Media, Privacy,
        Defamation, and Advertising Law,
        54 Tort Trial & Ins. Prac. L.J. 651
        (Spring 2019).......................................................... 30
       Noble Systems Corp., Comments on FCC’s
        Request for Comments on the Interpretation
        of The TCPA in Light of Marks v. Crunch
        San Diego (Oct. 16, 2018),
        https://bit.ly/2n32vHd ............................................ 27
       Number of smartphone users in the United
        States 2010 to 2023, Statista,
        https://bit.ly/2gbXF5d
        (last visited Oct. 17, 2019) ..................................... 26
       Marissa A. Potts, “Hello, It’s Me [Please Don’t
        Sue Me!]”: Examining the FCC’s Overbroad
        Calling Regulations Under the TCPA,
        82 Brook. L. Rev. 281 (2016) ................................... 7
       S. Rep. No. 102-178 (1991) ......................................... 5




                                      EXHIBIT G
                                        - 99 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 16 of 53




                                             xiv

       Antonin Scalia & Bryan A. Garner, Reading
        Law: The Interpretation of Legal Texts
        (2012) ...................................................................... 24
       Second Notice of Inquiry, Advanced Methods
        to Target and Eliminate Unlawful
        Robocalls, 32 FCC Rcd. 6,007 (2017) ...................... 6
       WebRecon Stats for Dec 2018,
        WebRecon LLC, https://bit.ly/2mellej
        (last visited Oct. 17, 2019) ..................................... 35




                                         EXHIBIT G
                                           - 100 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 17 of 53




           PETITION FOR WRIT OF CERTIORARI
            This case presents two questions of critical and
       far-reaching importance relating to the First
       Amendment and scope of the Telephone Consumer
       Protection Act of 1991 (“TCPA”).
            The first question concerns the constitutionality
       of this important and frequently litigated Act of
       Congress and strikes at the core of how courts should
       analyze and remedy speech restrictions under the
       First Amendment. Facebook was haled into court
       based on allegations that it violated the TCPA’s
       prohibition on calls made without consent from an
       automatic telephone dialing system (“ATDS”) by
       sending security-related text messages. Facebook
       raised two closely related constitutional defenses
       based on the First Amendment, arguing both that the
       TCPA’s prohibition was impermissibly content-based
       because its reach turned on the content of the
       underlying calls and that it was hopelessly overbroad
       if the definition of an ATDS reached every
       smartphone. The Ninth Circuit accepted the first
       argument and found the TCPA unconstitutional based
       on Facebook’s arguments. But the Ninth Circuit then
       took the extraordinary step of denying Facebook any
       relief from the prohibition it was alleged to have
       violated and which it successfully argued was
       unconstitutional. Rather than simply invalidating the
       TCPA’s unconstitutional prohibition, the Ninth
       Circuit undertook to rewrite the prohibition to abridge
       even more speech under the guise of “severing” the
       statutory exception for calls made to collect
       government debt, 47 U.S.C. §227(b)(1)(A)(iii).




                              EXHIBIT G
                                - 101 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 18 of 53




                                 2

            That holding turns principles of the First
       Amendment, severability, and standing on their
       heads. Courts have no license to rewrite laws to
       abridge more speech, and severability principles,
       properly understood, have no application here.
       Facebook’s constitutional challenge was not to the
       TCPA’s government-debt exception, which neither
       applied to Facebook nor abridged any speech. Instead,
       Facebook was sued for violating—and challenged—
       the TCPA’s prohibition on making calls with an ATDS,
       which decidedly does abridge speech.            Having
       succeeded in its challenge to that prohibition, the
       proper course was for the court to invalidate the
       prohibition and then see whether the rest of the
       statute could stand. Nothing in “severability” or First
       Amendment principles empowered the Ninth Circuit
       to rewrite the prohibition to abridge more speech by
       excising a government-debt exception. The Ninth
       Circuit’s extraordinary decision finding an Act of
       Congress unconstitutional, but then denying the
       successful objecting party all relief by rewriting the
       statute to ban more speech, plainly merits this Court’s
       review.
            The second and closely related question concerns
       the scope of the TCPA’s definition of an ATDS. If the
       TCPA’s statutory prohibition on calls made using an
       ATDS really covers every smartphone in America, as
       the Ninth Circuit has held, then content-based
       discrimination is the least of the TCPA’s First
       Amendment problems. The Ninth Circuit’s statutory
       interpretation renders the statute wildly overbroad,
       extending the TCPA’s up-to-$1,500-per-call penalty to
       calls and texts millions of Americans make with their
       smartphones every day. Fortunately, the Ninth




                              EXHIBIT G
                                - 102 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 19 of 53




                                 3

       Circuit’s nearly limitless view of what constitutes an
       ATDS is wrong as a matter of both basic statutory
       construction and constitutional avoidance principles.
       Moreover, the Ninth Circuit’s view is in acknowledged
       conflict with the holding of the Third Circuit and
       reaches a result that the D.C. Circuit labeled
       “unreasonable,” “impermissible,” and “untenable.”
       ACA Int’l v. FCC, 885 F.3d 687, 697-98 (D.C. Cir.
       2018). This Court should grant certiorari to resolve
       that conflict and to determine the scope and
       constitutionality of the TCPA’s much-litigated
       prohibition on ATDS calls.
           The Ninth Circuit’s decision is profoundly wrong
       and profoundly important. It invalidated an Act of
       Congress under the First Amendment, but then
       contravened principle and precedent by denying the
       challenging party any relief and rewriting the statute
       to prohibit more speech. And the court misread a
       federal statute that Congress passed to target now-
       largely-obsolete telemarketing equipment to prohibit
       a wide range of speech in today’s economy. Each
       question presented independently warrants certiorari,
       and both together compel it. The Court should grant
       review to ensure correct application of First
       Amendment principles and restore the TCPA to its
       intended scope.
                       OPINIONS BELOW
           The Ninth Circuit’s opinion is reported at 926
       F.3d 1146 and reproduced at App.1-20, and its order
       denying the government’s petition for panel rehearing
       and rehearing en banc is unreported and reproduced
       at App.21-22. The district court’s orders granting
       Facebook’s motions to dismiss are unreported but




                              EXHIBIT G
                                - 103 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 20 of 53




                                   4

       available at 2017 WL 635117 and 2016 WL 1169365
       and reproduced at App.23-52.
                          JURISDICTION
            The Ninth Circuit issued its opinion on June 13,
       2019. That judgment became final on August 22,
       2019, when the court denied the government’s petition
       for panel rehearing and rehearing en banc. This Court
       has jurisdiction under 28 U.S.C. §1254(1).
            CONSTITUTIONAL AND STATUTORY
                PROVISIONS INVOLVED
            The First Amendment provides, in relevant part:
       “Congress shall make no law … abridging the freedom
       of speech, or of the press.” U.S. Const. amend. I.
           The relevant provisions of the TCPA, 47 U.S.C.
       §277, are reproduced at App.53-81.
                  STATEMENT OF THE CASE
           A. The Telephone Consumer Protection Act
            1. In 1991, “[a]lmost thirty years ago, in the age of
       fax machines and dial-up internet” and long before the
       first smartphones, Congress “took aim at unsolicited
       robocalls” by enacting the TCPA. App.1-2; Mims v.
       Arrow Fin. Servs., LLC, 565 U.S. 368, 370-71 (2012)
       (noting that Congress passed the TCPA in response to
       “[v]oluminous consumer complaints about abuses of
       telephone technology”). The TCPA supplemented the
       Federal Communications Act of 1934, 47 U.S.C. §151
       et seq., and among other things, makes it unlawful for
       a person to place calls without prior consent to cellular
       and certain specialized telephone lines using a device
       called an “automatic telephone dialing system.” Id.
       §227(b)(1)(A).




                               EXHIBIT G
                                 - 104 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 21 of 53




                                 5

            The statute defines an ATDS as “equipment
       which has the capacity—(A) to store or produce
       telephone numbers to be called, using a random or
       sequential number generator; and (B) to dial such
       numbers.” Id. §227(a)(1). Congress used the phrase
       “random or sequential number generator” to address
       particular problems posed by the autodialing
       technology prevalent when the TCPA was enacted in
       1991. At that time, “telemarketers [were using]
       autodialing equipment that either called numbers in
       large sequential blocks or dialed random 10-digit
       strings.” Dominguez v. Yahoo, Inc. (Dominguez I), 629
       F. App’x 369, 372 (3d Cir. 2015). Random dialing
       meant that callers could reach and “tie up” unlisted
       and specialized numbers, crowding the phone lines
       and preventing those numbers from making or
       receiving any other calls. See S. Rep. No. 102-178, at
       2 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
       1969. Sequential dialing also allowed callers to reach
       every number in a particular area, creating a
       “potentially dangerous” situation in which no
       outbound calls (including, for example, emergency
       calls) could be placed. H.R. Rep. No. 102-317, at 10
       (1991), available at 1991 WL 245201. Although
       Congress has not updated the TCPA to address
       technological changes, like the rise of texting, courts
       have generally interpreted the “call[s]” proscribed by
       the TCPA to include text messages. See Campbell-
       Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).
           2. As relevant here, the TCPA contains three
       exceptions to its prohibition on calls made using an
       ATDS. First, the statute does not prohibit ATDS calls
       made with the recipient’s “prior express consent.” 47
       U.S.C. §227(b)(1)(A).     While this exception was




                              EXHIBIT G
                                - 105 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 22 of 53




                                  6

       relatively straightforward to apply in 1991 when most
       telephones numbers were landline numbers that
       changed infrequently, it has become more challenging
       in recent years, as tens of millions of phone numbers
       are transferred (or “recycled”) every year from one
       user to another when phone plans expire or users
       otherwise change their numbers. See Second Notice of
       Inquiry, Advanced Methods to Target and Eliminate
       Unlawful Robocalls, 32 FCC Rcd. 6,007, 6,009 ¶5
       (2017). As a result, it is not unusual to dial the
       number of a person who had given consent but—
       because the number has been recycled—inadvertently
       reach a different person who has not given consent at
       the same number, especially because there is no
       reliable source for verifying the current ownership of
       a particular phone number. Second, the TCPA excepts
       calls “made for emergency purposes.” 47 U.S.C.
       §227(b)(1)(A).    The FCC has defined the term
       “emergency” to mean calls “made necessary in any
       situation affecting the health and safety of
       consumers.” 47 C.F.R. §64.1200(f)(4). Third, the
       TCPA excepts calls “made solely to collect a debt owed
       to or guaranteed by the United States.” Bipartisan
       Budget Act of 2015, Pub. L. No. 114-74, §301(a)(1)(A),
       129 Stat. 584, 588; 47 U.S.C. §227(b)(1)(A)(iii).
            3. The TCPA includes a private right of action that
       carries substantial potential penalties. 47 U.S.C.
       §227(b)(3). A caller who places a call to a cell phone
       without consent using an ATDS is subject to an
       automatic $500 statutory penalty per call, with treble
       damages available—increasing the potential statutory
       penalty to $1,500 per call—“[i]f the court finds that the
       defendant willfully or knowingly” committed the
       violation. Id. §227(b)(3)(B)-(C). The substantial




                               EXHIBIT G
                                 - 106 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 23 of 53




                                   7

       statutory penalties available under this private right
       of action have made the TCPA one of the more
       frequently litigated federal statutes, and the
       availability of fixed statutory penalties that arguably
       obviate the need to prove individualized damages has
       made it a frequent basis for putative class actions.
       See, e.g., Krakauer v. Dish Network, L.L.C., 925 F.3d
       643, 655-56 (4th Cir. 2019); Marissa A. Potts, “Hello,
       It’s Me [Please Don’t Sue Me!]”: Examining the FCC’s
       Overbroad Calling Regulations Under the TCPA, 82
       Brook. L. Rev. 281, 302-03 (2016) (“Recent trends in
       TCPA litigation show that TCPA lawsuits are clogging
       the judicial system. These lawsuits attract plaintiffs’
       attorneys because they frequently provide lucrative
       class-action settlement opportunities.” (footnote
       omitted)).
           B. Factual Background and Proceedings
               Below
            1. Facebook operates a social-media service with
       more than 2.4 billion users across the globe, including
       more than 190 million users in the United States.
       Facebook’s users create personal profiles and share
       messages, photographs, and other content with other
       users. Because Facebook’s users often share personal
       information, Facebook—like many companies—allows
       its users to opt in to certain “extra security feature[s]”
       to protect that information. App.40. One of these opt-
       in security features allows a user to provide a mobile
       telephone number for Facebook to contact the user
       with a text-message “login notification” that alerts the
       user when the user’s Facebook account is accessed
       from a potentially suspicious location—i.e., a virtually
       real-time message alerting the user that, at a specific




                               EXHIBIT G
                                 - 107 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 24 of 53




                                 8

       time, someone attempted to access the user’s account
       from an unknown device or browser. App.40. If the
       user does not recognize the log-in attempt, the
       notification enables the user to take immediate action
       and secure the account, thereby preventing improper
       access by an unknown actor.
           2. In March 2015, respondent Noah Duguid filed
       a putative class action alleging that Facebook violated
       the TCPA’s prohibition on making calls using an
       ATDS. App.42. Duguid asserted that, although he
       was and is not a Facebook user and had never
       provided Facebook with his phone number or consent
       (but likely had a recycled number associated with
       another Facebook user), Facebook sent him several,
       sporadic login-notification text messages in 2014
       using an ATDS, in violation of 47 U.S.C. §227(b)(1)(A).
       App.4-5. The messages, each unique, alerted Duguid
       that an unrecognized browser at a specific time
       attempted to access a Facebook account associated
       with his phone number: “Your Facebook account was
       accessed [by/from] <browser> at <time>. Log in for
       more info.” App.4. Duguid unsuccessfully attempted
       to unsubscribe to the Facebook alerts. App.4-5.
            Duguid’s putative class action against Facebook
       alleges that each of these security messages violates
       the TCPA’s prohibition on calls made with an ATDS.
       App.5; App.42. Duguid alleged that the messages
       were sent via an ATDS and that Facebook had acted
       willfully or knowingly in sending the text messages,
       and that he and the putative class members were
       therefore entitled to $1,500 in treble damages for each
       message. CA9.R.Excerpts.62-63, ¶¶51-53.




                              EXHIBIT G
                                - 108 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 25 of 53




                                       9

            3. Facebook moved to dismiss, raising both
       constitutional and statutory defenses to Duguid’s
       amended complaint. 1 Facebook’s argument that the
       TCPA’s prohibition violated the First Amendment
       prompted the federal government to intervene for the
       limited    purpose    of   defending    the    TCPA’s
       constitutionality. See N.D.Cal.Dkt.41-44. The district
       court granted Facebook’s motion to dismiss. App.51-
       52.     The court held that Duguid’s conclusory
       allegations that Facebook used an ATDS were
       insufficient because “plaintiff’s own allegations
       suggest direct targeting that is inconsistent with the
       sort of random or sequential number generation
       required for an ATDS.” App.47. In particular,
       “Duguid’s allegations indicated that Facebook’s login
       notification text messages are targeted to specific
       phone numbers and are triggered by attempts to log in
       to Facebook accounts associated with those phone
       numbers.” App.48. Because the district court ruled
       for Facebook on the scope of the ATDS, the court did
       not reach Facebook’s First Amendment objections.
       The district court also declined to reach Facebook’s
       argument that the login notifications fell within the
       emergency exception because they convey information
       that protects users from a potential compromise of
       their accounts. App.51.
           4. Duguid appealed. Facebook raised its First
       Amendment arguments as alternative bases to affirm,
       and the federal government again limited its
       participation to the constitutional issues. While

         1 The district court had previously granted an earlier motion to

       dismiss without prejudice and gave Duguid an opportunity to
       amend his initial complaint. See App.42.




                                   EXHIBIT G
                                     - 109 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 26 of 53




                                 10

       Duguid’s appeal was pending in the Ninth Circuit, the
       court issued an opinion on the scope of the TCPA’s
       ATDS definition in Marks v. Crunch San Diego, LLC,
       904 F.3d 1041 (9th Cir. 2018). Specifically, Marks
       addressed “whether, in order to be an ATDS, a device
       must dial numbers generated by a random or
       sequential number generator.” Id. at 1050. The Ninth
       Circuit ultimately concluded “that the statutory
       definition of ATDS is not limited to devices with the
       capacity to call numbers produced by a ‘random or
       sequential number generator,’ but also includes
       devices with the capacity to dial stored numbers
       automatically.”     Id. at 1052.    In reaching that
       conclusion, the Ninth Circuit expressly disagreed with
       the Third Circuit’s conclusion “that a device must be
       able to generate random or sequential numbers in
       order to qualify as an ATDS.” Id. at 1052 n.8.
           The Ninth Circuit received supplemental briefing
       here on Marks, and then reversed the district court’s
       decision.  As to the statutory issue, the court
       acknowledged Facebook’s argument that, if Marks
       “mean[s] what it says,” it would sweep in “ubiquitous
       devices       and        commonplace          consumer
       communications”—including any text message or call
       placed from any modern smartphone. App.7. The
       Ninth Circuit nevertheless reaffirmed Marks and held
       that Duguid’s allegations were sufficient to satisfy the
       Ninth Circuit’s “gloss on the statutory text.” App.8-9.
            Because the Ninth Circuit concluded that the
       TCPA’s prohibition on calls from an ATDS would
       encompass Facebook’s login-notification messages,
       the court had to reach the question of the prohibition’s
       constitutionality. Although Facebook raised broader




                              EXHIBIT G
                                - 110 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 27 of 53




                                  11

       First Amendment objections to the prohibition—
       namely, that the Ninth Circuit’s broad conception of
       an ATDS in Marks renders the prohibition “wildly
       overbroad,” CA9.Suppl.Br.28, the Ninth Circuit
       focused its First Amendment analysis exclusively on
       Facebook’s argument that the government-debt-
       collection exception that Congress added in 2015
       rendered the TCPA’s prohibition content-based.
       App.11-12. The Ninth Circuit reasoned that because
       the government-debt-collection exception “targets
       speech based on its communicative content, the
       exception is content-based and subject to strict
       scrutiny.” App.11-12. The court then held that the
       government-debt-collection exception is “insufficiently
       tailored to advance the government’s interests in
       protecting privacy or the public fisc” and so fails strict
       scrutiny. App.18.
           The Ninth Circuit accepted Facebook’s argument
       that the government-debt exception rendered the
       TCPA’s prohibition on calls from an ATDS
       unconstitutional, but then proceeded to deny
       Facebook any relief under the guise of severability
       analysis. The Ninth Circuit proceeded on the premise
       that the government-debt-collection exception, rather
       than the prohibition, was unconstitutional (even
       though the exception does not prohibit any speech,
       does not apply to Facebook, and is not what Facebook
       challenged). Based on the mistaken premise that the
       exception was what was unconstitutional, the Ninth
       Circuit found the “unconstitutional exception”
       severable from the rest of the statute, including the
       speech-abridging prohibition that Facebook actually
       challenged. App.19-20. Thus, although the Ninth
       Circuit agreed with Facebook that the government-




                               EXHIBIT G
                                 - 111 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 28 of 53




                                 12

       debt-collection exception caused “the TCPA [to] now
       favor[]” one type of “speech” over another based on its
       content, the court gave Facebook no relief. App.11. In
       fact, the Ninth Circuit’s severability approach
       broadened the TCPA’s speech restrictions to abridge
       more speech.
            The government filed a petition for panel
       rehearing and rehearing en banc on the constitutional
       issue, arguing that “the panel misapprehended a
       question of exceptional importance when it
       erroneously invalidated part of an Act of Congress.”
       U.S.Reh’g.Pet.1. The government acknowledged that
       Facebook’s challenged the constitutionality of the
       TCPA’s prohibition, not the government-debt-
       collection exception, id. at 14, and that in using
       severability analysis to deny relief to Facebook, the
       court had effectively rendered an advisory opinion.
       The government’s extraordinary solution was to
       suggest that the panel “should have started with the
       severability analysis” before addressing the statute’s
       constitutionality. Id. at 6. The court denied the
       government’s petition on August 22, 2019. App.21-22.
         REASONS FOR GRANTING THE PETITION
            This petition raises two exceptionally important,
       interrelated questions involving the constitutionality
       and scope of the TCPA, one of the most frequently
       litigated federal statutes. To say that the decision
       below will carry extraordinary practical consequences
       is an understatement.
           Both questions presented are independently
       certworthy, and together they compel review. First,
       the Ninth Circuit followed up the grave and delicate
       task of declaring an Act of Congress unconstitutional




                              EXHIBIT G
                                - 112 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 29 of 53




                                 13

       with the even more extraordinary step of denying any
       relief to the party successfully challenging the
       statute’s constitutionality. Both steps in that process
       justify this Court’s review. The determination that an
       Act of Congress violates the Constitution almost
       always merits this Court’s plenary review. But in
       reaching that conclusion and then denying Facebook
       any relief by rewriting the TCPA to abridge even more
       speech, the Ninth Circuit plainly inverted First
       Amendment principles. The Ninth Circuit lost sight
       of both what Facebook had challenged as
       unconstitutional (the TCPA’s prohibition on calls from
       an ATDS, which is, not coincidentally, what plaintiffs
       alleged that Facebook violated) and the proper and
       properly limited role of a federal court in remedying a
       First Amendment violation. Having found the TCPA’s
       prohibition to be an unconstitutional abridgement of
       speech, the Ninth Circuit should have invalidated the
       prohibition. It had no license to rewrite the statute to
       broaden the unconstitutional prohibition by
       eliminating an exception that Facebook never
       challenged and did not abridge anyone’s speech. The
       Ninth Circuit’s decision contravenes numerous
       precedents of this Court and other circuits analyzing
       First Amendment challenges in analogous contexts.
       This Court’s intervention is necessary to correct this
       egregious error of constitutional dimension.
            This Court’s intervention is likewise needed to
       resolve the acknowledged circuit conflict regarding the
       ATDS definition. Indeed, the scope of the ATDS
       definition is inextricably intertwined with the
       constitutional issues. It is hard to meaningfully
       address the constitutionality of a prohibition on ATDS
       calls without first knowing whether an ATDS refers to




                              EXHIBIT G
                                - 113 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 30 of 53




                                 14

       a small universe of rapidly obsolescing robocalling
       machines or virtually every modern smartphone.
       Moreover, as Facebook has consistently argued, if the
       latter view is correct, then the TCPA’s content-based
       discrimination is the least of its First Amendment
       defects, as the statute would be wildly overbroad. The
       Ninth Circuit’s atextual construction of the ATDS
       definition thus not only conflicts with the better
       reasoned views of the Third and D.C. Circuits, but it
       exacerbates the statute’s constitutional difficulties.
       The statutory question has enormous practical
       consequences, as Americans deserve to know whether
       they have been inadvertently toting ATDSs around in
       their pockets and purses and risking $1,500-a-call
       fines.    In short, both questions presented are
       independently certworthy and granting both
       questions will allow the Court to fully consider both
       issues and potentially avoid the constitutional
       questions altogether. This Court should grant review
       on both questions presented.
       I. The Court Should Grant Certiorari To Bring
           The Ninth Circuit In Line With This Court’s
           First Amendment Jurisprudence.
            The Ninth Circuit decision below committed both
       statutory and constitutional errors, but it did get one
       important thing right: the TCPA prohibition on ATDS
       calls that Facebook is alleged to have violated is a
       content-based restriction on speech because it plainly
       “draws distinctions based on the message a speaker
       conveys.” Reed v. Town of Gilbert, 135 S. Ct. 2218,
       2227 (2015). To determine whether the TCPA’s
       prohibition applies, one must consider the content of
       the call, including whether it was “made for




                              EXHIBIT G
                                - 114 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 31 of 53




                                  15

       emergency purposes” or “to collect a debt owed to or
       guaranteed by the United States,” 47 U.S.C. §227(b).
       If the call seeks to alert the recipient of an emergency
       or to collect a government debt, the call is permissible.
       If the call addresses non-emergency matters, urges
       the resistence of government-debt collections, or
       addresses virtually any other subject, it is verboten.
            That kind of content-based restriction of speech is
       plainly unconstitutional. See McCullen v. Coakley,
       573 U.S. 464, 479 (2014) (a statute “would be content
       based if it require[s] enforcement authorities to
       examine the content of the message that is conveyed
       to determine whether a violation has occurred”). This
       Court has made crystal clear that the government
       “has no power to restrict expression because of its
       message, its ideas, its subject matter, or its content.”
       Reed, 135 S. Ct. at 2226. Accordingly, laws that
       “target speech based on its communicative content,”
       “appl[y] to particular speech because of the topic
       discussed or the idea or message expressed,” or
       “draw[] distinctions based on the message a speaker
       conveys” are “presumptively unconstitutional” and
       may be justified “only if the government proves that
       they are narrowly tailored to serve compelling state
       interests.” Id. at 2226-27. As the Ninth Circuit
       recognized, the extent to which the TCPA’s prohibition
       on ATDS calls applies depends “exclusively on the
       purpose and content of the call.” App.14. Moreover,
       having recognized that the TCPA’s content-based
       speech restriction triggers heightened scrutiny, the
       Ninth Circuit squarely rejected the government’s
       efforts to justify it as a narrowly tailored effort to
       further compelling interests. App.14-18.




                               EXHIBIT G
                                 - 115 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 32 of 53




                                 16

            While the Ninth Circuit was eminently correct to
       recognize that the TCPA’s content-based prohibition
       on ATDS calls was unconstitutional, it then made a
       critical misstep. The Ninth Circuit proceeded as if all
       that was unconstitutional was the speech-permitting
       government-debt-collection exception, rather than the
       speech-abridging prohibition on ATDS calls. App.15
       (condemning      “the    debt-collection   exception—
       not … the TCPA overall”).        Thus, based on the
       mistaken premise that the government-debt-collection
       exception was what was unconstitutional, the Ninth
       Circuit proceeded to analyze whether the exception
       could be “severed” from the statute, rather than
       whether the prohibition should be invalidated.
       App.19-20. The Ninth Circuit breezily concluded that
       the government-debt-collection exception could be
       severed without doing damage to “the fundamental
       purpose of the TCPA” since the exception was a
       relatively recent addition to the statute and because
       the TCPA includes a severability provision. App.19-
       20.
            The Ninth Circuit’s analysis is deeply flawed as a
       matter of severability doctrine and First Amendment
       principles. First, by starting from the mistaken
       premise that the speech-permitting government-debt-
       collection exception was unconstitutional, the Ninth
       Circuit reached an untenable conclusion. Facebook
       never challenged the constitutionality of the
       government-debt-collection     exception as       such.
       Facebook’s security texts do not even implicate the
       exception, and Duguid never accused Facebook of
       violating it. Instead, what Duguid alleges that
       Facebook violated and what Facebook challenged as
       unconstitutional was the TCPA’s basic prohibition on




                              EXHIBIT G
                                - 116 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 33 of 53




                                 17

       ATDS calls. To be sure, Facebook argued that the
       government-debt-collection exception (along with the
       emergency exception and the FCC’s authority to
       exempt calls deemed to advance the TCPA’s purposes,
       47 U.S.C. §227(b)(2)(B)) rendered the prohibition
       content-based and unconstitutional.       But it was
       always the speech-restricting prohibition that
       Facebook assailed as unconstitutional, as even the
       government recognized in its rehearing petition.
       U.S.Reh’g.Pet.14.       Having prevailed on that
       argument, Facebook was entitled to have the
       prohibition invalidated, with the only remaining
       severability question being whether anything else in
       the statute should fall along with the prohibition.
           What the Ninth Circuit engaged in was not
       “severability” analysis at all, but a wholly improper
       exercise in rewriting a statute to excise the one thing
       in the statute that surely did not violate the First
       Amendment—a speech-permitting exception—and to
       broaden the prohibition to abridge more speech than
       the Act it declared unconstitutional. By broadening
       the speech prohibition, the Ninth Circuit not only
       went beyond any proper application of severability
       doctrine, but turned First Amendment principles on
       their head.
           The First Amendment provides that “Congress
       shall make no law … abridging the freedom of
       speech.” U.S. Const. amend. I. Needless to say, this
       Amendment prohibits laws that abridge or restrict
       speech on the basis of content or viewpoint.
       Exceptions that allow certain speech to avoid the
       censor’s reach may render the censorship that actually




                              EXHIBIT G
                                - 117 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 34 of 53




                                 18

       occurs unconstitutional, but the exceptions are not
       what run afoul of the First Amendment.
            In recognition of this basic principle of First
       Amendment law, this Court has repeatedly remedied
       a First Amendment violation by invalidating the
       unconstitutional restriction—not the exception. In
       Reed v. Town of Gilbert, for example, the Court
       addressed the Town of Gilbert’s “Sign Code.” The
       Gilbert code mirrored the TCPA’s structure: it
       contained a blanket “prohibit[ion]” on “the display of
       outdoor signs anywhere within the Town,” but then
       included a series of “exemptions.” Reed, 135 S. Ct. at
       2224. These exemptions allowed the display of certain
       types of signs “on the basis of whether a sign conveys”
       a particular “message.” Id. at 2227. As this Court
       explained, the “Town’s Sign Code [was] content based
       on its face” because the existence of the various
       exemptions meant the prohibition on the display of
       outdoor signs “that apply to any given
       sign … depend[s] entirely on the communicative
       content of the sign.” Id. (emphasis added). The Court
       subjected the Sign Code to strict scrutiny, concluding
       that the existence of the various exceptions from the
       Code’s blanket ban rendered the Sign Code
       “hopelessly underinclusive.” Id. at 2231. The Court
       then invalidated the Sign Code, not once suggesting
       that it might cure the First Amendment problem by
       “[e]xcising the … exception[s]” to “preserve[] the
       fundamental purpose” of the Sign Code and restore a
       “content-neutral” Sign Code. App.20.
           This Court’s other First Amendment decisions
       have charted a similar course, recognizing that when
       a government enacts a broad prohibition on speech,




                              EXHIBIT G
                                - 118 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 35 of 53




                                  19

       but then exempts certain types of speech from that
       prohibition based on the content of the speech, that
       the statutory prohibition—not the exception—is
       subject to strict scrutiny and invalidation under the
       First Amendment. See, e.g., Brown v. Entm’t Merchs.
       Ass’n, 564 U.S. 786, 805 (2011); Sorrell v. IMS Health
       Inc., 564 U.S. 552, 563-64, 580 (2011); Greater New
       Orleans Broad. Ass’n v. United States, 527 U.S. 173,
       189-90 (1999); Rubin v. Coors Brewing Co., 514 U.S.
       476, 488-91 (1995); City of Ladue v. Gilleo, 512 U.S.
       43, 53 (1994); City of Cincinnati v. Discovery Network,
       Inc., 507 U.S. 410, 430-31 (1993); Ark. Writers’ Project,
       Inc. v. Ragland, 481 U.S. 221, 233 (1987); Minneapolis
       Star & Tribune Co. v. Minn. Comm’r of Revenue, 460
       U.S. 575, 592-93 (1983); First Nat’l Bank of Bos. v.
       Bellotti, 435 U.S. 765, 794-95 (1978).
           The vast majority of the Courts of Appeals have
       likewise been faithful to First Amendment values
       when analyzing First Amendment challenges to
       statutes, striking down the speech-restrictive
       prohibitions, rather than excising speech-permitting
       exceptions to broaden the abridgement. See, e.g.,
       Willson v. City of Bel-Nor, 924 F.3d 995, 1000, 1004
       (8th Cir. 2019); Rappa v. New Castle Cty., 18 F.3d
       1043 (3rd Cir. 1994); id. at 1079-80 (Alito, J.,
       concurring); Dimmitt v. City of Clearwater, 985 F.2d
       1565, 1572 (11th Cir. 1993); Matthews v. Town of
       Needham, 764 F.2d 58, 61 (1st Cir. 1985) (Rosenn,
       Breyer, and Torruella, JJ.); Beckerman v. City of
       Tupelo, 664 F.2d 502, 513 (5th Cir. Unit A 1981).
           The Third Circuit’s decision in Rappa applied the
       majority approach notwithstanding a broad
       severability clause.     There, the Third Circuit




                               EXHIBIT G
                                 - 119 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 36 of 53




                                 20

       addressed the constitutionality of a Delaware
       ordinance similar to both the Town of Gilbert’s Sign
       Code and the TCPA in that it generally prohibited a
       medium of speech (signs near state highways) but
       exempted signs advertising “local industries,
       meetings, buildings, historical markers and
       attractions.” 18 F.3d at 1043. After holding that the
       statute was an unconstitutional content-based
       restriction of speech, the court addressed whether
       severability would be an appropriate remedy in light
       of an express severability clause. See id. at 1072. The
       Third Circuit recognized that “the rest of the statute
       could surely function independently” if the exemptions
       were severed, but nonetheless declined to adopt a
       remedy that would prohibit more speech because it
       would be inconsistent with the basic principle that the
       First Amendment prohibits the abridgement of
       speech. Id. at 1072-73.
          Unfortunately, the Ninth Circuit’s erroneous
       “severability” analysis does not stand alone. Weeks
       before the Ninth Circuit’s ruling, the Fourth Circuit
       addressed the constitutionality of the TCPA’s content-
       based speech restriction in American Association of
       Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th
       Cir. 2019). The Fourth Circuit likewise concluded that
       the government-debt-collection exception rendered
       the TCPA’s prohibition unconstitutional and likewise
       concluded that severing the exception—and extending
       the ban—was the appropriate remedy. Id. at 171.
       Recent decisions by the Seventh and Eighth Circuits
       addressing state anti-robocall statutes with content-
       based exceptions likewise appear to contemplate that
       severing the exception is the proper remedy for the
       First    Amendment       violation    in   comparable




                              EXHIBIT G
                                - 120 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 37 of 53




                                 21

       circumstances. See Patriotic Veterans, Inc. v. Zoeller,
       845 F.3d 303, 305 (7th Cir. 2017); Gresham v.
       Swanson, 866 F.3d 853, 854-55 (8th Cir. 2017); see
       also, e.g., Perrong v. Liberty Power Corp., 2019 WL
       4751936, at *6-7 (D. Del. Sept. 30, 2019).
            All those decisions are wrong, and the fact that
       multiple courts are making the same error as the
       Ninth Circuit underscores the need for this Court’s
       review.     This novel and misguided approach to
       “severability” defies sound remedial doctrine and
       undermines basic First Amendment principles. This
       Court should review and correct this mistaken
       approach before it spreads to other contexts. This
       Court has developed its First Amendment
       jurisprudence based on challenges by parties like
       Pastor Reed and Facebook who object to being
       subjected to an unconstitutional restriction on speech.
       Their objection is not to speech-permitting exceptions
       that do not protect their speech, but to the
       abridgement of their own speech by laws that
       proscribe or authorize speech based on content. To tell
       them, as the Ninth Circuit did, that their First
       Amendment challenge prevailed but they are entitled
       to no relief because the Court will simply broaden the
       prohibition is wrong and will deter future challenges.
       The remedy for an unconstitutional abridgement of
       speech is not less speech and broader abridgement.
           Even the government recognized that something
       was amiss with the Ninth Circuit’s analysis when it
       suggested in its rehearing petition that its failure to
       grant Facebook any relief gave the Ninth Circuit’s
       unconstitutionality ruling the feel of an advisory
       opinion. U.S.Reh’g.Pet.5-6. But rather than recognize
       that this error stemmed from a mistaken




                              EXHIBIT G
                                - 121 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 38 of 53




                                  22

       “severability” analysis, the government made the
       extraordinary suggestion that the court “should have
       started with severability analysis” before addressing
       constitutionality. Id. at 6. There is no support for that
       cart-before-horse approach, which would have courts
       assume a federal statute is unconstitutional in order
       to avoid holding it unconstitutional. Instead, the
       solution is far more straightforward: courts should
       give meaningful relief to a party, like Facebook, who
       successfully challenges the constitutionality of a
       prohibition being applied to it and abridging its
       speech.
            The Ninth Circuit’s mistaken “severability”
       analysis created one last anomaly—it caused the
       Ninth Circuit to simply ignore Facebook’s broader
       overbreadth challenge to the TCPA prohibition.
       Facebook challenged the TCPA prohibition not just as
       content-based but as overbroad, especially in light of
       the Ninth Circuit’s unduly broad definition of an
       ATDS. CA9.Suppl.Br.32-35. However, because the
       Ninth Circuit accepted Facebook’s content-based
       challenge only to deny it any relief, it never grappled
       with Facebook’s overbreadth challenge. As a result,
       the Ninth Circuit never addressed the obvious First
       Amendment problems with interpreting the TCPA’s
       prohibition on calls from an ATDS to presumptively
       reach every call or text from a modern smartphone to
       an out-of-date number in its contacts list. As the next
       section makes clear, the Ninth Circuit’s atextual
       conception of an ATDS is both wrong as a statutory
       matter and exacerbates the TCPA’s dire First
       Amendment problems.




                               EXHIBIT G
                                 - 122 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 39 of 53




                                 23

       II. The Court Should Grant Certiorari To
            Provide      A      Workable, Uniform
            Interpretation Of The TCPA.
           In holding that any device that can “store
       numbers to be called” and “dial [those] numbers”
       counts as an ATDS, Marks, 904 F.3d at 1052, the
       Ninth Circuit misinterpreted the statute and greatly
       exacerbated the TCPA’s constitutional difficulties by
       expanding the statute to reach nearly every telephone
       in use today. This is a stunning reimagination of a
       statute that Congress passed to curb the
       telemarketing abuses of the late 1980s and early
       1990s. But the Ninth Circuit’s statutory re-invention
       of the TCPA badly misconstrues its text, eschews
       sound principles of constitutional avoidance, and
       creates a circuit split. Given the volume of TCPA
       lawsuits flooding the lower courts, the scope of the
       TCPA is an issue of substantial national importance
       that informs the question of the TCPA’s
       constitutionality and fully merits this Court’s review.
           A. The Statutory Text Forecloses the Ninth
               Circuit’s Expansive Interpretation of an
               ATDS.
           The Ninth Circuit’s ruling in Marks, reaffirmed in
       the decision below, impermissibly rewrites the TCPA
       to have a breadth that Congress could not possibly
       have intended. Time and again, this Court has
       instructed that “when the statute’s language is plain,
       the sole function of the courts—at least where the
       disposition required by the text is not absurd—is to
       enforce it according to its terms.” Lamie v. U.S.
       Trustee, 540 U.S. 526, 534 (2004); see also, e.g.,
       Hartford Underwriters Ins. Co. v. Union Planters




                              EXHIBIT G
                                - 123 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 40 of 53




                                     24

       Bank, N. A., 530 U.S. 1, 6 (2000). That principle holds
       true even if the statute as written “is awkward,”
       Lamie, 540 U.S. at 534, because the “Court cannot
       construe a statute in a way that negates its plain text,”
       Honeycutt v. United States, 137 S. Ct. 1626, 1635 n.2
       (2017) (emphasis added).
           The TCPA defines an ATDS as “equipment which
       has the capacity—(A) to store or produce telephone
       numbers to be called, using a random or sequential
       number generator; and (B) to dial such numbers.” 47
       U.S.C. §227(a)(1). The definition thus describes the
       functionality an ATDS must have—i.e., it must be able
       either “to store or produce numbers to be called”—and
       further defines how those functions must be
       discharged—i.e., “using a random or sequential
       number generator.” After all, “the most natural way
       to view [a] modifier” like “using a random or
       sequential number generator,” which is set off by a
       comma, is to read the modifier “as applying to the
       entire preceding clause.” Cyan, Inc. v. Beaver Cty.
       Emps. Ret. Fund, 138 S. Ct. 1061, 1077 (2018); see also
       Antonin Scalia & Bryan A. Garner, Reading Law: The
       Interpretation of Legal Texts 161-62 (2012) (under the
       “punctuation canon,” a qualifying phrase separated
       from its antecedents by a comma means that the
       qualifying phrase applies to all antecedents, and not
       only to the immediately preceding one). The phrase
       “using a random or sequential number generator” thus
       modifies both verbs in the preceding clause: “store”
       and “produce.” 2

         2 The same result would follow even without the comma,
       pursuant to the so-called “series-qualifier canon.” See Scalia &
       Garner at 147 (“When there is a straightforward, parallel




                                  EXHIBIT G
                                    - 124 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 41 of 53




                                      25

            Read naturally and as a matter of ordinary
       English, equipment qualifies as an ATDS if it can
       either (1) “store … telephone numbers to be called,
       using a random or sequential number generator”; or
       (2) “produce telephone numbers to be called, using a
       random or sequential number generator.” 47 U.S.C.
       §227(a)(1)(A). Either way, the critical mechanism
       Congress identified (and what distinguishes an ATDS
       from an ordinary smartphone) is the device’s use of “a
       random or sequential number generator.”
            The Ninth Circuit blazed a different trail.
       Violating principles of punctuation, grammar, and
       statutory interpretation, the court held that the
       “phrase ‘using a random or sequential number
       generator’ modifies only the verb ‘to produce,’ and not
       the preceding verb, ‘to store.’” App.6 (emphasis
       added). Under this reading, to qualify under the
       “store” prong, “an ATDS need not be able to use a
       random or sequential generator to store numbers—it
       suffices to merely have the capacity to ‘store numbers
       to be called’ and ‘to dial such numbers automatically.’”
       App.6. That interpretation massively expands the
       reach of the statute, but the Ninth Circuit did not even
       try to reconcile that expansion with the statutory text.
       Nor could it have done so: the applicable rules of
       construction mandate that the phrase “using a
       random or sequential number generator” applies to
       the entire preceding clause—including its separate
       references to both “stor[ing]” and “produc[ing]”
       telephone numbers.


       construction that involves all nouns or verbs in a series,
       a … postpositive modifier normally applies to the entire series.”).




                                   EXHIBIT G
                                     - 125 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 42 of 53




                                  26

            The impact of the Ninth Circuit’s interpretive
       maneuver is staggering. While the typical telephone
       is incapable of storing or producing numbers “using a
       random or sequential number generator” without
       further configurations, virtually any modern
       telephone has the capacity to store numbers and then
       dial those numbers automatically. The 265.9 million
       smartphones in the U.S. all have the basic capacity to
       store lists of numbers and call numbers automatically
       from those lists (e.g., “Hey Siri, call ….”; automatic do-
       not-disturb messages when cell phone owner is
       driving), to say nothing of the phones sitting on office
       desks and kitchen counters across the country. See
       Number of smartphone users in the United States 2010
       to 2023, Statista, https://bit.ly/2gbXF5d (last visited
       Oct. 17, 2019). And because the TCPA imposes
       liability on any call made from an ATDS—regardless
       of whether it actually uses any autodialing functions
       to make the calls at it issue—the Ninth Circuit’s
       interpretation renders unlawful virtually every wrong
       number called from the contacts list of any
       smartphone in the United States. As the D.C. Circuit
       recognized, it simply “cannot be the case” that under a
       law Congress passed in 1991 “every uninvited
       communication from a smartphone infringes federal
       law, and that nearly every American is a TCPA-
       violator-in-waiting, if not a violator-in-fact.” ACA
       Int’l, 885 F.3d at 698.
           Yet that is precisely the world the Ninth Circuit
       has created by construing “the statutory definition of
       an ATDS in a manner that brings within the
       definition’s fold the most ubiquitous type of phone
       equipment known, used countless times each day for
       routine communications by the vast majority of people




                               EXHIBIT G
                                 - 126 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 43 of 53




                                 27

       in the country.” Id. To its credit, the Ninth Circuit
       did not deny this consequence.            It readily
       acknowledged that its “gloss on the statutory text”
       could “not avoid capturing smartphones.” App.8-9.
            None of the Ninth Circuit’s justifications for this
       remarkable act of statutory revisionism holds water.
       First, the Ninth Circuit perceived a “linguistic
       problem” when applying normal grammar rules to the
       TCPA because “it is unclear how a number can be
       stored (as opposed to produced) using ‘a random or
       sequential number generator.’” Marks, 904 F.3d at
       1052 n.8; see also id. at 1051 (“After struggling with
       the statutory language ourselves, we conclude that it
       is not susceptible to a straightforward interpretation
       based on the plain language alone.”). But nothing
       about the ordinary meaning of “random or sequential
       number generator” precludes the conclusion that a
       device with such functionality can also store the
       numbers it generates. To the contrary, random
       number generators at the time of the TCPA’s
       enactment could “store” numbers and often needed to
       do so to avoid generating and calling the same number
       multiple times. See, e.g., Noble Systems Corp.,
       Comments on FCC’s Request for Comments on the
       Interpretation of The TCPA in Light of Marks v.
       Crunch       San   Diego    i-ii   (Oct.   16,    2018),
       https://bit.ly/2n32vHd (describing technology at the
       time of the TCPA’s enactment that “use[d]” a random
       number generator “to store” numbers, and explaining
       why this function was important). There is thus no
       “linguistic problem,” and no reason to manipulate the
       text to prevent one.




                              EXHIBIT G
                                - 127 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 44 of 53




                                 28

            Second, the Ninth Circuit relied heavily on
       Congress’ inaction in response to certain FCC orders
       broadly interpreting the ATDS definition. See 904
       F.3d at 1051-52.         This reasoning was equally
       misguided. The FCC rulings the Ninth Circuit cited
       are the same rulings that the D.C. Circuit invalidated
       because      they    “f[e]ll[]  short   of    reasoned
       decisionmaking” and “offer[ed] no meaningful
       guidance to affected parties in material respects on
       whether their equipment is subject to the statute’s
       autodialer restriction.” ACA Int’l, 885 F.3d at 701.
       Invoking congressional silence in the face of invalid
       agency rulemaking is a novelty even in the soft science
       of using congressional acquiescence to interpret
       statutes. It also ignores this Court’s directive that
       even      in   more      conventional   circumstances,
       “[c]ongressional inaction lacks persuasive significance
       because several equally tenable inferences may be
       drawn from such inaction.” Cent. Bank of Denver, N.A.
       v. First Interstate Bank of Denver, N.A., 511 U.S. 164,
       186-87 (1994).
            The    Ninth    Circuit’s    expansive    ATDS
       interpretation profoundly exacerbates the First
       Amendment problems with the statute by prohibiting
       speech well beyond what the 102nd Congress could
       have possibly conceived. As even the Ninth Circuit
       recognized, Congress “focused on regulating the use of
       equipment that dialed blocks of sequential or
       randomly generated numbers,” which could tie up
       emergency services and reach users with unlisted
       telephone numbers. Marks, 904 F.3d at 1051; see also
       id. at 1043-45. In that regard, the TCPA has been a
       resounding success—equipment that uses “random or
       sequential number generator[s]” has all but




                              EXHIBIT G
                                - 128 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 45 of 53




                                29

       disappeared from use. Fast-forward three decades,
       though, and a statute designed to regulate specialized
       equipment deployed by robocallers has been
       radicalized by the Ninth Circuit to threaten a broad
       range of speech that takes place in today’s digital
       economy. Ordinary cell phone communications that
       have nothing to do with the disruptive telemarketing
       practices that drew Congress’ ire now take place under
       threat of crippling statutory liability. This Court’s
       review is imperative to correct the Ninth Circuit’s
       flawed and dangerous ruling.
           B. The Ninth Circuit’s          Interpretation
               Creates a Circuit Split.
           The Ninth Circuit’s holding that TCPA liability
       extends to equipment that “stores telephone numbers
       to be called, whether or not those numbers have been
       generated by a random or sequential number
       generator,” Marks, 904 F.3d at 1043, is not only
       wrong, but also creates a divide among the lower
       courts about the proper interpretation of the ATDS
       prohibition.
           1. The Ninth Circuit’s holding in Marks created a
       direct and acknowledged conflict with the Third
       Circuit. In Dominguez ex rel. Himself v. Yahoo, Inc.
       (Dominguez II), the Third Circuit squarely held that
       an ATDS device must have the capacity to “generat[e]
       random or sequential telephone numbers and dial[]
       those numbers.” 894 F.3d 116, 121 (3d Cir. 2018).
       Simply having the capacity to store and dial numbers
       was not enough. Id. The plaintiff in Dominguez II had
       received unwanted text messages from Yahoo
       “because the prior owner of [his] telephone number
       had affirmatively opted to receive them.” Id. at 117,




                              EXHIBIT G
                                - 129 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 46 of 53




                                 30

       121. On appeal, the Third Circuit identified the
       “key … question” as whether Yahoo’s system
       “functioned as an autodialer by randomly or
       sequentially generating telephone numbers, and
       dialing those numbers.” Id. at 121. It did not. Yahoo’s
       system sent automatic “messages only to numbers
       that had been individually and manually inputted into
       its system by a user,” and there was no evidence that
       Yahoo’s system could “function as an [ATDS] by
       generating random or sequential telephone numbers
       and dialing those numbers.” Id.
            In Marks, the Ninth Circuit expressly “decline[d]
       to follow” the Third Circuit’s precedential holding in
       Dominguez II. 904 F.3d at 1052 n.8. In the Ninth
       Circuit’s view, the Third Circuit’s opinion was
       “unpersuasive” and “unreasoned” because it failed to
       grapple with the “linguistic problem” of how a number
       could be “stored (as opposed to produced) using ‘a
       random or sequential number generator.’” Id. The
       intractable conflict between the Third and Ninth
       Circuits is widely acknowledged and is the subject of
       considerable commentary. E.g., Snow v. Gen. Elec.
       Co., 2019 WL 2500407, at *6 (E.D.N.C. June 14, 2019),
       appeal pending, No. 19-1724 (4th Cir. docketed July
       11, 2019); Consumer Protection: Ninth Circuit Creates
       Circuit Split on Autodialer Rule Under the TCPA, 31
       Bus. Torts Rep. 37, 38 (Dec. 2018); 4 Ian Ballon, E-
       Commerce & Internet Law §29.16 (2019 update);
       Stephen P. Mandell et al., Recent Developments in
       Media, Privacy, Defamation, and Advertising Law, 54
       Tort Trial & Ins. Prac. L.J. 651, 679-80 (Spring 2019).
           2. The Ninth Circuit’s interpretation also conflicts
       directly with the D.C. Circuit’s decision in ACA




                              EXHIBIT G
                                - 130 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 47 of 53




                                31

       International, where the D.C. Circuit invalidated a
       line of FCC orders regarding the definition of an ATDS
       on the basis that the “TCPA cannot reasonably be read
       to render every smartphone an ATDS subject to the
       Act’s restrictions, such that every smartphone user
       violates federal law whenever she makes a call or
       sends a text message without advance consent.” 885
       F.3d at 697; see also, e.g., Declaratory Ruling and
       Order, Rules and Regulations Implementing the TCPA
       Act of 1991, 30 FCC Rcd. 7,961, 7,974-75 ¶¶16, 18
       (2015). The D.C. Circuit explained that any such
       interpretation would be “an unreasonable, and
       impermissible, interpretation of the statute’s reach,”
       and fundamentally “untenable.” ACA Int’l, 885 F.3d
       at 697-98.
           The D.C. Circuit’s holding cannot be reconciled
       with Marks or the decision below, in which the Ninth
       Circuit acknowledged that its construction of the
       statute does result in virtually every ordinary
       smartphone being deemed an ATDS.               Despite
       recognizing that millions of smartphones are currently
       configured to “store numbers and, using built-in
       automated response technology, dial those numbers
       automatically,” App.7, the Ninth Circuit reaffirmed
       that any device capable of performing those two basic
       functions qualifies as an ATDS, App.4. Indeed, the
       court not only recognized that smartphones can “store
       numbers … to be called” but described that as their
       “quintessential purpose.” App.9.
           The FCC itself has recognized that Marks and
       ACA International are fundamentally incompatible.
       In a notice seeking public comment on the Marks
       ruling, the FCC observed that Marks read the ATDS




                              EXHIBIT G
                                - 131 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 48 of 53




                                     32

       definition “expansively” to include not only devices
       with the capacity to call numbers produced by a
       random or sequential number generator, but also
       devices with the capacity to store numbers and to dial
       those stored numbers automatically (as all ordinary
       smartphones can do). FCC, Public Notice: Consumer
       and Governmental Affairs Bureau Seeks Further
       Comment on Interpretation of the TCPA in light of the
       Ninth Circuit’s Marks v. Crunch San Diego, LLC
       Decision 2 (Oct. 3, 2018), https://bit.ly/2Qso4KG. The
       FCC contrasted Marks with the D.C. Circuit’s
       interpretation in ACA International, which “held that
       the     TCPA      unambiguously        foreclosed   any
       interpretation that ‘would appear to subject ordinary
       calls from any conventional smartphone to the Act’s
       coverage.’” Id. (quoting ACA Int’l, 885 F.3d at 692).
       Courts and commenters alike agree that Marks is
       flatly inconsistent with ACA International. See, e.g.,
       Roark v. Credit One Bank, N.A., 2018 WL 5921652, at
       *3 (D. Minn. Nov. 13, 2018); 4 E-Commerce & Internet
       Law §29.16; Blaine C. Kimrey & Bryan K. Clark,
       What’s That Crunch-ing sound? Reason Being
       Destroyed in the Ninth Circuit, The Nat’l L. Rev. (Sept.
       27, 2018), https://bit.ly/2lvHtAp.
           3. This circuit split has confounded district courts
       across the country, including those outside the Third,
       Ninth, and D.C. Circuits. The majority of those courts
       favor the Third Circuit’s view and reject the Ninth
       Circuit’s approach, 3 while the minority agree with the


         3 See, e.g., Denova v. Ocwen Loan Servicing, 2019 WL 4635552,
       at *3 (M.D. Fla. Sept. 24, 2019); Smith v. Premier Dermatology,
       2019 WL 4261245, at *4-7 (N.D. Ill. Sept. 9, 2019); Morgan v. On
       Deck Capital, Inc., 2019 WL 4093754, at *6 (W.D. Va. Aug. 29,




                                  EXHIBIT G
                                    - 132 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 49 of 53




                                     33

       Ninth Circuit. 4 This deep and well-entrenched conflict
       at all levels of the federal courts is untenable. Billions
       of dollars are at stake in putative class actions seeking
       $1,500-per-call statutory penalties. The lower courts
       are hopelessly fractured, and certiorari is warranted


       2019); Adams v. Safe Home Sec. Inc., 2019 WL 3428776, at *3
       (N.D. Tex. July 30, 2019); Snow, 2019 WL 2500407, at *6; Kloth-
       Zanard v. Bank of Am., 2019 WL 1922070, at *10 (D. Conn. Apr.
       30, 2019); Gadelhak v. AT&T Servs., Inc., 2019 WL 1429346, at
       *5-6 (N.D. Ill. Mar. 29, 2019), appeal pending, No. 19-1738 (7th
       Cir. argued Sept. 27, 2019); Might v. Capital One Bank (USA),
       N.A., 2019 WL 544955, at *3 (W.D. Okla. Feb. 11, 2019);
       Thompson-Harbach v. USAA Fed. Sav. Bank, 359 F. Supp. 3d
       606, 625-26 (N.D. Iowa 2019); Asher v. Quicken Loans, Inc., 2019
       WL 131854, at *3 (D. Utah Jan. 8, 2019); Roark, 2018 WL
       5921652, at *3; Glasser v. Hilton Grand Vacations Co., LLC., 341
       F. Supp. 3d 1305, 1310 (M.D. Fla. 2018), appeal pending, No. 18-
       14499 (11th Cir. docketed Oct. 24, 2018); Keyes v. Ocwen Loan
       Servicing, LLC, 335 F. Supp. 3d 951, 963 (E.D. Mich. 2018); Lord
       v. Kisling, Nestico & Redick, LLC, 2018 WL 3391941, at *3 (N.D.
       Ohio July 12, 2018).
         4 See, e.g., Allan v. Pa. Higher Educ. Assistance Agency, 2019

       WL 3890214, at *2-3 (W.D. Mich. Aug. 19, 2019); Gerrard v.
       Acara Sols. Inc., 2019 WL 2647758, at *10-11 (W.D.N.Y. June 27,
       2019); Espejo v. Santander Consumer USA, Inc., 2019 WL
       2450492, at *6-7 (N.D. Ill. June 12, 2019); Gonzalez v. HOSOPO
       Corp., 371 F. Supp. 3d 26, 34 (D. Mass. 2019); Jiminez v. Credit
       One Bank, N.A., 377 F. Supp. 3d 324, 333-34 (S.D.N.Y. 2019);
       Duran v. La Boom Disco, Inc., 369 F. Supp. 3d 476, 487-89
       (E.D.N.Y. 2019), appeal pending, No. 19-600 (2d Cir. docketed
       July 11, 2019); Adams v. Ocwen Loan Servicing, LLC, 366 F.
       Supp. 3d 1350, 1355 (S.D. Fla. 2018); Maes v. Charter Commc’n,
       345 F. Supp. 3d 1064, 1070 (W.D. Wis. 2018); Heard v. Nationstar
       Mortg. LLC, 2018 WL 4028116, at *6 (N.D. Ala. Aug. 23, 2018);
       Ammons v. Ally Fin., Inc., 326 F. Supp. 3d 578, 587-88 (M.D.
       Tenn. 2018); Evans v. Pa. Higher Educ. Assistance Agency, 2018
       WL 3954761, at *3 (N.D. Ga. June 12, 2018).




                                  EXHIBIT G
                                    - 133 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 50 of 53




                                 34

       to provide much-needed clarity and restore uniformity
       to courts and potential litigants across the nation.
       III.The Questions Presented Are Exceptionally
            Important And This Case Is An Ideal
            Vehicle.
           Both questions presented are tremendously
       important and will have consequences far beyond this
       case. The Ninth Circuit recognized that the TCPA
       involved an unconstitutional restriction of free speech.
       Generally, the invalidation of an Act of Congress on
       constitutional grounds is a sufficient basis for this
       Court’s review. But here First Amendment error
       infected not just the statute but the Ninth Circuit’s
       remedial analysis.      The Ninth Circuit accepted
       Facebook’s First Amendment arguments and yet
       denied it any meaningful relief by broadening the
       statutory restriction of speech. That perverse result
       only underscores the need for this Court’s review. The
       framers designed the First Amendment as a bulwark
       against “abridging the freedom of speech.” U.S. Const.
       amend. I. Yet in the Ninth Circuit the prize for
       mounting a successful First Amendment challenge is
       not meaningful relief, but a greater abridgement of
       free speech. That approach cannot be right. The
       answer to impermissible government restrictions of
       free speech has to be more speech, not broader
       abridgement. The Ninth Circuit’s speech-reducing
       approach to remedying First Amendment violations
       contradicts this Court’s precedents and merits plenary
       consideration.
           That this First Amendment question arises in the
       context of the hotly-debated TCPA is even further
       reason for this Court’s review. The TCPA is one of the




                              EXHIBIT G
                                - 134 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 51 of 53




                                 35

       most frequently litigated statutes in the federal
       courts, with more than 12,000 new cases (including
       thousands of class action cases) filed in the last three
       years alone. See WebRecon Stats for Dec 2018,
       WebRecon LLC, https://bit.ly/2mellej (last visited Oct.
       17, 2019) (indicating that 4,639 TCPA cases were filed
       in 2016, 4,380 in 2017, and 3,803 in 2018). With
       thousands of additional TCPA suits filed each year,
       the confusion resulting from the deep divide across
       these fundamental constitutional and statutory issues
       will only grow.
            And yet as a result of the circuit split over the
       ATDS definition, entities operating nationwide and
       individuals communicating across the country now
       face divergent—and potentially enormous—liability
       based on the geographic happenstance of where
       recipients receive a call (or where they bring suit).
       That creates unsustainable uncertainty and the risk
       of arbitrary liability for those wishing to communicate
       their message via any device with autodialing
       capacity—which in the view of the Ninth Circuit
       includes the vast majority of telephones in use today.
           This Court’s timely review is imperative to ensure
       that courts across the country impose TCPA liability
       only as permitted by the Constitution and intended by
       Congress. And this case is an ideal vehicle to review
       both issues. Because of the statute’s draconian
       penalty scheme, which imposes substantial monetary
       damages of up to $1,500 per call or text message,
       TCPA cases can threaten jury awards in the billions of
       dollars. There is thus typically substantial settlement
       pressure, and many TCPA cases do not make it past
       the early stages of litigation. But this case arises in




                              EXHIBIT G
                                - 135 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 52 of 53




                                 36

       an ideal, concrete, real-world context. The parties—
       including the government as intervenor-appellee in
       both the district court and the Ninth Circuit—have
       actively litigated both the constitutional and statutory
       issues.
           The combination of both constitutional and
       statutory issues here makes this case in particular an
       excellent vehicle. The issues are closely related and
       this Court would benefit from considering them
       together. Indeed, it would be virtually impossible to
       consider whether the TCPA’s basic prohibition on
       ATDS calls is constitutional without knowing
       precisely what counts as an ATDS. It makes far more
       sense to tackle that question in a case where the
       statutory definition has been actively litigated than in
       a case where that issue has been addressed only by
       assumption or in passing. Moreover, if the Ninth
       Circuit were correct that the definition of an ATDS
       includes virtually every modern smartphone then the
       statutory overbreadth of a statute that undeniably
       restricts speech would be unmistakable. Finally, the
       inclusion of the statutory issue in this case provides
       an opportunity for the Court to consider (and
       potentially apply) constitutional-avoidance principles
       that may be unavailable in a standalone constitutional
       case.




                              EXHIBIT G
                                - 136 -
Case 3:20-cv-00806-EMC Document 42-8 Filed 08/07/20 Page 53 of 53




                                37

                          CONCLUSION
           For the foregoing reasons, this Court should grant
       the petition for certiorari.
                                 Respectfully submitted,

       ANDREW B. CLUBOK         PAUL D. CLEMENT
       ROMAN MARTINEZ            Counsel of Record
       SUSAN E. ENGEL           DEVIN S. ANDERSON
       SAMIR DEGER-SEN          KASDIN M. MITCHELL
       GREGORY B.               LAUREN N. BEEBE
        IN DEN BERKEN           KIRKLAND & ELLIS LLP
       LATHAM                   1301 Pennsylvania Ave., NW
        & WATKINS LLP           Washington, DC 20004
       555 Eleventh Street, NW (202) 389-5000
        Suite 1000              paul.clement@kirkland.com
       Washington, DC 20004
                       Counsel for Petitioner
       October 17, 2019




                             EXHIBIT G
                               - 137 -
